Motion to resettle order [ante, p. 733] granted and order resettled by adding thereto the following: The official referee’s findings of fact numbered 5, 6 and 7, and his conclusions of law numbered 1, 2, 3, 4 and 5, are reversed. This court makes the following new findings of fact and conclusions of law:

Findings of ■ Fact.

That the fair and actual market value of the relator’s property was as follows: On October 1, 1937:
Land $51,500. Improvements $428,500. Total $480,000.
On January 25, 1939:
Land $51,500. Improvements $428,500. Total $480,000.
On January 25, 1940:
Land $98,000. Improvements $382,000. Total $480,000.

Conclusions of Law.

That the assessments under review in' this proceeding are not erroneous by reason of overvaluation.
That the relator herein has failed to overcome the presumption in favor of the correctness of the said assessments.
That the said assessments as fixed by the defendants should be confirmed.
Present — Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ.
Settle order on notice.